FILED
                            NOT FOR PUBLICATION                              JUL 30 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DOMINIQUE BAKER,                                  No. 13-15131

              Plaintiff - Appellant,              D.C. No. 4:12-cv-00693-CKJ

  v.
                                                  MEMORANDUM*
MAIN LIBRARY; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                              Submitted July 22, 2014**

Before:       GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Dominique Baker appeals pro se from the district court’s judgment

dismissing his action alleging violations of various federal rights arising from his

attempt to borrow interlibrary loan materials. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to

comply with the local rules. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
curiam). We affirm.

       The district court did not abuse its discretion by dismissing Baker’s claims

against the Main Library defendants for failure to comply with the local rules

because the district court warned Baker that failure to oppose the motion to dismiss

would result in the motion being granted. Rather than file an opposition, Baker

resubmitted his complaint and other unresponsive documents. See D. Ariz. Loc. R.

7.2(i) (failure to file an opposition “may be deemed a consent to the . . . granting of

the motion and the Court may dispose of the motion summarily”). Moreover, the

balance of factors favored dismissal. See Ghazali, 46 F.3d at 53-54 (listing the

factors to be weighed before dismissing an action for failure to follow the local

rules, noting that pro se litigants are bound by the rules, and affirming the

dismissal of a pro se plaintiff’s civil rights action for failure to file a timely

opposition to defendant’s motions to compel and to dismiss).

       AFFIRMED.